Name: Commission Regulation (EEC) No 3638/88 of 22 November 1988 concerning the stopping of fishing for hake by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 24. 11 . 88 Official Journal of the European Communities No L 317/ 11 COMMISSION REGULATION (EEC) No 3638/88 of 22 November 1988 concerning the stopping of fishing for hake by vessels flying the flag of Belgium 1988 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 3472/88 (4), provides for hake quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made' by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of hake in the waters of ICES divisions II a (EC-zone), and IV (EC-zone) by vessels flying the flag of Belgium or registered in Belgium have reached the quota allocated for 1988 ; whereas Belgium has prohibited fishing for this stock as from 17 November HAS ADOPTED THIS REGULATION : Article 1 Catches of hake in the waters of ICES divisions II a (EC-zone) and IV (EC-zone) by vessels flying the flag of Belgium or registered in Belgium are deemed to have exhausted the quota allocated to Belgium for 1988 . Fishing for hake in the waters of ICES divisions II a (EC-zone) and IV (EC-zone) by vessels flying the flag of Belgium or registered in Belgium is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities It shall apply with effect from 17 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission ( ») OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988 , p . 2. 3) OJ No L 375, 31 . 12. 1987, p . 1 . n OI No L 305, 10. 11 . 1988 , p. 12.